                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ANTONIO MOSS BEY,                           )
                                            )
                     Petitioner,            )
                                            )
       v.                                   )           1:20CV981
                                            )
KEITH STONE,                                )
                                            )
                     Respondent.            )
                                            )
                                            )

                                      ORDER

      On December 1, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties pursuant to 28

U.S.C. § 636. Petitioner filed Objections [Doc. #5] within the time limit prescribed

by Section 636, and a later Supplement [Doc. #6] to the Objections. The Court

has reviewed Petitioner’s Objections and Supplement de novo and finds that they

do not change the substance of the United States Magistrate Judge’s

Recommendation [Doc. #3], which is affirmed and adopted.

      In the Objections, Petitioner notes some difficulty obtaining the appropriate

§ 2254 forms. The Court will therefore direct the Clerk to send Petitioner new

§ 2254 forms and instructions for filing a § 2254 petition, as well as a current

application to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that this action is dismissed sua sponte without

prejudice to Petitioner filing a corrected petition on the proper § 2254 forms which




      Case 1:20-cv-00981-NCT-JEP Document 7 Filed 08/11/21 Page 1 of 2
corrects the defects set out in the Recommendation, accompanied by either the

$5.00 filing fee or a completed application to proceed in forma pauperis.

      IT IS FURTHER ORDERED that the Clerk is directed to send Petitioner § 2254

forms, instructions, and a current application to proceed in forma pauperis.

      This the 11th day of August, 2021.

                                              /s/ N. Carlton Tilley, Jr.
                                         Senior United States District Judge




                                         2




      Case 1:20-cv-00981-NCT-JEP Document 7 Filed 08/11/21 Page 2 of 2
